EXHIBIT METROPOLITAN EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2005 2006 (b) 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 45,919 $ (240,195 ) $ 95,463 $ 88,033 $ 55,523 Interest and other charges, before reduction for amounts capitalized and deferred 44,655 47,385 51,022 43,651 56,683 Provision for income taxes 30,084 77,326 68,270 60,898 28,594 Interest element of rentals charged to income (a) 1,597 1,616 2,160 2,132 2,194 Earnings as defined $ 122,255 $ (113,868 ) $ 216,915 $ 194,714 $ 142,994 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 44,655 $ 47,385 $ 51,022 $ 43,651 $ 56,683 Interest element of rentals charged to income (a) 1,597 1,616 2,160 2,132 2,194 Fixed charges as defined $ 46,252 $ 49,001 $ 53,182 $ 45,783 $ 58,877 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 2.64 (2.32 ) 4.08 4.25 2.43 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. (b) The earnings as defined in 2006 would need to increase $162,869,000 for the fixed charge ratios to be 1.0.
